El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
*534Diego Agüeros & Co., obtuvo en la Corte de Distrito de San Juan una sentencia en contra de Heres por la suma de $1,068.94. Entonces la demandante obtnvo nn mandamiento del secretario de la corte dirigido al marshal, qne leía como sigue:
“Por cuanto, la demandante radicó en la Secretaría de esta corte una demanda en cobro de dinero contra el demandado Alfredo He-res, por la suma de mil sesenta y ocho dollars noventa y cuatro centavos de principal, más las costas;
“Por cuanto, asimismo ha radicado la demandante una moción solicitando el aseguramiento de la efectividad de la sentencia;
“Por cuanto, esta corte en vista de la moción presentada ha dic-tado la siguiente orden que copiada literalmente dice así:
“ ‘Orden. — Vista la moción sobre aseguramiento de la sentencia presentada en este caso, la corte la declara con lugar y decreta el aseguramiento de la sentencia ... y ordena al secretario expida el correspondiente mandamiento de embargo para ser diligenciado por el Márshal de la Corte de Distrito de Bayamón, Puerto Rico, sobre los bienes del demandado Alfredo Heres, hasta cubrir la suma de mil sesenta y ocho dollars noventa y cuatro centavos ($1,068.94) de principal, más trescientos ($300) dollars para costas, gastos, intereses y honorarios de abogado, . . . . ’
“Por cuanto, la demandante ha solicitado una nueva orden de la corte, para diligenciar dicho embargo por el Márshal de la Corte de Distrito de Humacao;
“Por cuanto, esta corte ha dictado la siguiente orden adicional que dice así: (Aquí sigue una orden dirigida al Márshal de la Corte de Distrito de Humacao en vez de al Márshal de la Corte de Distrito de Bayamón.)
“Por tanto, usted el Márshal antes indicado, es requerido por la presente para que cumpla con la transcrita orden de la corte en la forma en que está redactada, devolviendo el presente mandamiento debidamente diligenciado a la secretaría de su origen.”
La orden estaba debidamente firmada.
El acreedor por sentencia instruyó al márshal que embar-gara en la siguiente forma:
“Al Márshal de la Corte de Distrito del Distrito Judicial de Hu-macao, P. R.
*535“En cumplimiento de una orden de embargo dictada en este caso, sírvase embargar la siguiente propiedad del demandado Alfredo He-res:
“ ‘La cuarta parte del sueldo que devengue como empleado de la General Cigar Co. de Humacao, P. R., mes por mes, basta cubrir la cantidad objeto del embargo, notificando y requiriendo al pagador o cajero de dicba firma para que entregue a usted o a la propia de-mandante dicba cuarta parte.’
“San Juan, P. R., a 2 de octubre de 1933.
“(firmado) J. Pedro Miranda,
“Abogado de la demandante.”
El 24 de octubre de 1933 el márslial fué donde el cajero de la General Cigar Co. donde trabajaba Heres y notificó al primero que pagara la porción indicada del sueldo a dicho márshal. Después de eso, cuando, y a medida que fué ven-ciendo el sueldo de Heres, dicha compañía le pagó al márshal una cuarta parte del referido salario mensual. Incidental-mente podría decirse que bajo las leyes de exenciones, no pueden ser embargadas en ejecución de sentencia las tres cuartas parte del sueldo de una persona. La compañía con-tinuó pagando la requerida cantidad por catorce meses.
El 31 de diciembre de 1936 el demandado Heres radicó una moción para anular el embargo notificado-a su patrono {employer). La Corte de Distrito de San Juan, después de una vista, anuló el embargo en los términos siguientes:
“Se declara con lugar la moción del demandado en cuanto a aquella parte del embargo trabado sin orden legal de este tribunal sobre sueldos no devengados por el demandado. Notifíquese.”
En esencia todo el caso gira sobre el derecho del acreedor a embargar salarios no devengados. Primeramente duda-mos de si la orden puesta en manos del márshal fué suficiente .bajo sus términos para incluir salarios futuros, ya que la corte no los especificó, y esta duda es fortalecida por parte, si no por toda la discusión hecha por la apelante.
 En los Estados Hnidos continentales se sostiene casi universalmente que salarios no devengados no pueden ser *536embargados. Alabama decidió lo contrario en el caso de Jasper Land Co. v. Riddlesperger, 157 So. 231, y parece qne el Estado de Nueva York tiene un estatuto que permite la ejecución o el embargo de sueldos futuros. El procedimiento en el Norte sería conocido por “trustee process” o “garnishment” de sueldos futuros.
La teoría de la corte necesariamente debió ser, y lo es, que no existía cosa alguna que pudo haber sido alcanzada por ejecución; que salarios a devengar no constituyen cosas. De ordinario el derecho del deudor a su sueldo no surge hasta que haya prestado sus servicios.
El primer argumento de la apelante fué que existía una disposición del antiguo Código de Enjuiciamiento Civil que permitía el embargo de sueldos, pero hemos examinado el estatuto y no encontramos que en su texto incluya salarios no devengados, ni tampoco nos convence de lo contrario la cita de Manresa. Éste dice:
“ .... Y si consiste en créditos, sueldos o pensiones, se hace la retención de los mismos en poder de la persona, o funcionario que deba pagarlos, y su consignación en la Caja de Depósitos cuando se realicen, para lo cual gestionará el acreedor, gin necesidad de depo-sitario.” Manresa, Ley de Enjuiciamiento Civil, tomo 5, pág. 496, segunda edición.
Esfa cita es de una parte de los comentarios que se refieren al privilegio de un acreedor de nombrar depositario para bie-nes embargados, y no es aplicable necesariamente a sueldos no devengados como indica el uso de la palabra “consigna-ción.” Esa palabra casi siempre se refiere al pago en corte de algo que en realidad se debe. El embargo de algo adeu-dado en manos de la persona obligada a pagarlo es una cosa y su depósito en la corte es otra.
La apelante sostiene que no hay nada en la ley que pro-híba el embargo de salarios futuros, y estamos de acuerdo. Sin embargo, como hemos insinuado antes, generalmente una ejecución o embargo sólo procede contra una cosa en existencia. En gran parte el campo de un embargo o eje-*537«lición es limitado o extendido por disposiciones directas de la ley.
Otro argumento de la apelante es qne la compañía en realidad, mes tras mes, por espacio de catorce meses, pagó el 25 por ciento del sneldo sin protesta y qne este dinero así voluntariamente pagado no podía ser recobrado del mársbal. Este principio se asemeja en algo al de impedimento (estoppel) y la actuación de nn tercero no ataría las manos de nn ■deudor que nunca prestó su consentimiento. El derecho del deudor de ningún modo había prescrito y no encontramos que hubiera- “laches”.
Estas consideraciones o parte de ellas acentúan la duda que teníamos, ya que la atención de la corte inferior nunca fue llamada a la tentativa de recobrar sueldos futuros, por lo menos no lo fue hasta que se presentó la moción para anu-lar.

La orden debe ser confirmada.

El Juez Asociado Señor Córdova Dávila no intervino.